Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 1 of 24




      Exhibit “Q”




      Exhibit “Q”
                   Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 2 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM




   09/29/2018 11:59 AM

   Her Name Is Kathryn

   The Woman Who Accuses Ronaldo of Rape
   An American woman claims Cristiano Ronaldo raped her in Las Vegas. Years ago,
   the soccer star paid her to remain silent. Now, the woman is going public for the
   first time and filing a complaint against Ronaldo. She possesses a document that
   could be extremely dangerous for him. By DER SPIEGEL Staff

   She was supposed to be invisible, damned to silence. Forever. Nobody was to ever
   learn about that night in Las Vegas back in 2009, especially not her version of events.

   She even signed a settlement deal and received a payoff ensuring that she would never
   give voice to the accusations.

   She signed, she says, out of fear for herself and her family. And out of impotence, the
   inability to stand up to him. And out of the hope that she could finally put the incident
   behind her. But, says Kathryn Mayorga, she was never able to close that chapter.

   The American is a slender 34-year-old with long, dark hair and green eyes. Until
   recently, she worked at an elementary school. But she quit, she says, "because I need
   all my strength now."

   She needs the strength to stand up to the man who she accuses of having raped her
   nine years ago -- accusations that he denies.

   The man isn't just anybody. It is Cristiano Ronaldo, arguably the best soccer player in
   the world, with vast amounts of success, money and adoration from the fans. An
   anonymous woman versus Ronaldo -- the discrepancy could hardly be greater.

   They met on June 12, 2009 in a Las Vegas nightclub. Ronaldo was there on vacation
   with his brother-in-law and cousin. It was the summer when the star, then 24, would
   transfer from Manchester United to Real Madrid for a then-record sum of 94 million
   euros.

   Kathryn Mayorga, 25 at the time, was a budding model and one of her jobs was to hang
   out with other young, beautiful women in front of bars to lure in guests.

   On that Friday in June, the paths of the model and the multimillionaire crossed in the

https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html       Page 1 of 23
                   Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 3 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   VIP section of Rain, a nightclub belonging to Palms Casino Resort. Paparazzi photos
   show Mayorga standing close to Ronaldo and talking. He is wearing a white shirt with a
   narrow black tie and she is in a light gray dress with gold jewelry. He plays it cool while
   she beams at him. Within hours, the gossip pages around the world would be busying
   themselves with trying to figure out who this "mysterious brunette" is at Ronaldo's side.
   The party continued in the early morning hours in Ronaldo's penthouse in the nearby
   Hotel Palms Place. And only two people know what happened in the bedroom there:
   Kathryn Mayorga and Cristiano Ronaldo.

   What is clear is that the soccer star paid Mayorga $375,000 a few months later as part
   of an out-of-court settlement. In exchange, Mayorga signed an agreement to never talk
   about her accusations that Cristiano Ronaldo had raped her.

   A Perfidious Accusation

   DER SPIEGEL reported on the non-disclosure agreement for the first time in spring
   2017. The documents pertaining to the agreement were made available to the
   newsmagazine by the whistleblowing platform Football Leaks. In the reporting for that
   article, DER SPIEGEL contacted Mayorga, who appears in the story under the
   pseudonym Susan K. "No comment," was her response. When journalists encountered
   her in front of her home, she ran away.

   When the first article appeared, Ronaldo's agency Gestifute released a statement
   saying, "the article is nothing but a piece of journalistic fiction." The statement
   continued: "The newspaper has based their entire narrative on documents which are
   unsigned and where the parties are not identified."

   That portrayal is incorrect.

   Numerous documents in DER SPIEGEL's possession prove as much, including some
   which have been signed by Ronaldo himself. The existence of those documents could
   help explain why he has not, in the last year-and-a-half, followed up on his threats to
   take DER SPIEGEL to court. In its public statement, Gestifute also discredited the
   alleged victim, saying she "refuses to come forward and confirm the veracity of the
   accusation."

   It is a perfidious accusation. After all, the key element of the out-of-court settlement was
   that Mayorga was not allowed to comment on the incident. Should she do so, according
   to the deal, she would have to pay the money back to Ronaldo and possibly damages
   as well.

   Now, though, she has decided to talk anyway, telling her story in detail for the first time.

https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html      Page 2 of 23
                   Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 4 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   Why? What made her change her mind?

   Essentially, there are three reasons. First, she has a new lawyer, one who is both
   experienced and unflinching. He believes the non-disclosure agreement is not legally
   binding and he has filed a civil complaint against Ronaldo in Kathryn Mayorga's name.
   That complaint is supported by a 27-page document that could have far-reaching
   consequences for the football star. The document contains a version of how Ronaldo
   experienced that night, including the following quote: "She said no and stop several
   times."

   Second, the world has changed for women who claim to have been the victim of sexual
   assault. One year ago, accusations against the American movie producer Harvey
   Weinstein were made public. According to those claims, he spent decades harassing,
   molesting or even raping women. Weinstein denies the accusations.

   Money, Power and Fame

   Once the scandal went public, the American actress Alyssa Milano encouraged women
   who have experienced sexual harassment to go public under the hashtag #MeToo.

   Tens of thousands of women did so, changing the societal climate in the process. It has
   since become much more difficult for politicians, lawyers and the general public to
   ignore and play down sexual violence against women, particularly in cases where the
   suspected perpetrator possesses money, power and fame.

   The #MeToo movement has also given many victims more courage and self-confidence.
   Mayorga is one of them. She says she has spent many hours in front of her computer
   reading the stories of other women.

   The third reason is that she sees it as the only chance to learn whether there are other
   women out there who say they were sexually abused by Ronaldo. "It's something I've
   always wondered about," she says.

   It's a few weeks ago in Las Vegas and Kathryn Mayorga is sitting at a long, dark
   conference table in the offices of her lawyer together with her mother Cheryl Mayorga
   and her therapist.

   Kathryn is wearing black overalls and long, turquoise earrings. She has made herself up
   carefully, but the makeup can't completely disguise the tiredness in her eyes. For the
   last week, she says, she has been having trouble sleeping.

   She seems exhausted, but she is also extremely nervous. Her eyes bounce around the

https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html      Page 3 of 23
                   Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 5 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   room as she repeatedly brushes back her hair.

   Mayorga takes a deep breath. First, she wants to talk about her fears as she takes this
   next step and the words begin pouring out of her. "It's a pretty famous guy. So I'm
   terrified. I'm scared." She is worried that someone might do something to her, that the
   media and Ronaldo's fans won't leave her alone. "The reason why I signed the contract
   in the first place (was) because I didn't want my name out there."

   She starts to cry, her breaths coming in shallow bursts. She rolls back in her heavy
   leather chair and buries her face in her hands. Her therapist is concerned, and they
   withdraw to a neighboring room for half an hour.

   Her mother Cheryl, 66, remains behind, a diminutive woman with dark hair pulled up in
   a bun. She chooses her words carefully. "It's never left her. Every day, she lives it," she
   says. "There were times when she would call me and his -- he would be on a billboard
   or whatever, and she would just completely disintegrate. Having to walk into a store to
   get a pint of milk, and you've got his picture everywhere. (...) He's the soccer god that
   everybody thinks is just perfect and flawless. (...) And she can't even get out of bed
   some days." Cheryl Mayorga shakes her head. "It's just wrong. We're behind her 100
   percent."

   'Just Simple People'

   By "we," she means the entire Mayorga family. Kathryn's father Larry, 64, and her
   brother Jason, 37, describe how that night nine years ago changed Kathryn.

   She was born and raised in Las Vegas. Her father, who is now retired, worked as a
   fireman for 32 years while her mother spent most of her time taking care of the children.
   "We're just simple people," says Cheryl.

   Kathryn played softball and soccer and was a member of the Girl Scouts. But, her
   mother says, she suffers from Attention Deficit Disorder and has a learning disability.
   Her daughter has trouble concentrating and keeping her thoughts straight, Cheryl says,
   which is one reason she sometimes speaks so quickly.

   The door opens and Kathryn Mayorga comes back into the conference room. She
   appears to have regained her composure. Her mother provides a quick recap of what
   she said in the interim. "I did struggle a lot growing up," Kathryn says. "It's hard for me
   to learn in a classroom experience. I have documented disabilities (...) and was given
   extra time," she adds: "I busted my ass at school and wanted to prove something." She
   got her degree in journalism at the University of Nevada, Las Vegas.


https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html      Page 4 of 23
                   Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 6 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   She talks about growing up in one of the entertainment capitals of the United States.
   "We had so much fun. We'd go to hotel parties, we'd go out and do things. (...) We
   would literally go, have a few drinks, dance all night, and leave." She adds: "I like
   control."

   Shortly after her graduation in 2008, she married her boyfriend, a bartender from an
   Albanian family who also got the odd job repairing computers, including those belonging
   to her parents. "At that age, I'd graduated college, I need to be married, I had that
   pressure," she says. "And at first, I was on board with it."

   But it wasn't meant to be. Around a year after their wedding, the couple split up and
   Mayorga moved back in with her parents, whose home is in one of the better
   neighborhoods of Las Vegas, complete with a well-tended yard, a large garage, a
   beautiful pool and a nice view over the city.

   "I was really enjoying myself," says Mayorga. "I was working out every day, eating
   vegan ... doing a lot of good stuff with modelling." She says she also travelled a lot
   during that period, something made possible by her job hanging out in front of bars.

   The Night that Changed Her Life

   Mayorga leans forward in her chair, a resolute look on her face. "They tried to discredit
   me," she says, referring to Ronaldo's legal team. "They tried to say: 'Well, the job you
   have is not a "good girl" job,'" she says, adding that it was a normal job. "They liked us
   to hold a drink like we're out and mingling with our friends. So you get a water, you need
   something in your hand like you're actually engaging with your friends. You're on a night
   out with the girls."

   Exhausted, she leans back to collect herself. Then she begins to tell the story of that
   night -- the night that she says destroyed her life. The night that she describes as
   though a video of it was playing in her mind's eye, even though it was so long ago.

   She was working that night too, and later went partying with her friends. There was
   champagne on offer, but, she says: "I had a little, but I was on a strict diet."

   Then she got a message from her girlfriend Jordan, whose name has been changed for
   this story. They met in Rain and went into the VIP area. "Jordan's very into the nightclub
   scene, she knows a lot of people," she says. "He just came up to me ... grabbed my
   arm, and he was like: 'You! Come with me!' I was like, are you joking?"

   She knew who he was and that he was partying in the club that night. "Jordan told me
   he was there. I figured she knew that from her soccer boyfriend," she says. "People

https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html      Page 5 of 23
                   Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 7 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   were talking about him: 'Oh, he's here. He's famous.' And I was like, 'I think I've looked
   him up before.'"

   Ronaldo laughed at her, she says, because she didn't immediately want to join him.
   Then he got her a drink, she says, and introduced her to his entourage. "'This is like my
   brother,' and he introduces me to some guy and people we were with. And 'this is like
   family,' this guy and this guy."

   They chatted for a bit and then she says he asked for her telephone number. "I gave
   him my number and he just left.... And I was like, 'OK, cool.'"

   Mayorga says that she then went looking for Jordan and found her outside with a
   couple of friends. At that moment, she says, a text message from Ronaldo appeared on
   her phone that read something like: "Hey, bring your friends. Come up to this party."
   She and Jordan decided to take up the invitation at the Palms Place, the hotel next
   door. Ronaldo and his entourage, Mayorga says, were waiting in the lobby, where they
   told the girls that the party had already ended.

   "He's like, 'we're going to do our own party.' I pull Jordan aside and I think I said to her:
   'Let's just take a picture and then let's go.' There's actually a really nice view."

   In Walks Ronaldo

   In 2009, the Palms Casino Resort was the place to be in Las Vegas. Ronaldo had
   apartment 57306, one of the penthouses, where a night goes today for around $1,000.

   The apartment includes a kitchen, a large living room and two bedrooms, each with a
   luxurious bathroom attached. On the balcony is a Jacuzzi with a view out over the city.

   Once they arrived in the suite, Kathryn recalls, everyone suddenly jumped into the
   whirlpool and Jordan sat down at the edge. "We were like, 'these guys are cute.' But
   still, it's late. And I had a photoshoot that morning." She adds: "I didn't want to get in the
   water to ruin my dress."

   Ronaldo, Mayorga says, offered her something to wear in the Jacuzzi. "Jordan was
   having fun and she was in town and I wanted her to have fun, so I said: 'You know, I'm
   going to go put these clothes on.'"

   She says she then went to the bathroom to change, one of the ones attached to a
   bedroom. Just as she was standing there only in her panties, she says, Ronaldo
   suddenly walked in, his penis hanging out of his shorts.


https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html      Page 6 of 23
                   Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 8 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   As she tells her story, Mayorga pauses briefly and opens her eyes so wide that the
   whites of her eyes became visible around her pupils. "Basically he ... he begged me to
   touch his penis for 30 seconds."

   She shakes her head. "When I wouldn't touch it, he begged me to suck it. Like, what an
   idiot! (...) I was laughing at him because I thought, 'Is this a joke?' This guy that is so
   famous and so hot ... he's a frickin' loser and a creep." But Ronaldo wouldn't be put off.
   "He was like, 'I'll let you go if you give me a kiss.' I said, 'OK, I'll kiss you but I'm not
   going to touch your nasty penis.'" Mayorga swears that she only kissed him and didn't
   otherwise touch him.

   The kiss, though, she says, only turned him on more. "He starts to come on to me very
   strong. And he starts to do stuff to me and touch me and grab me and go down on me. I
   pushed him away and kept saying 'No.'"

   At that moment, she says, one of his friends came in and asked: What are you doing? "I
   immediately grabbed my dress and put it on. And I said: 'We're leaving right now.' And I
   looked at him. He said: 'Yeah, yeah. We'll leave.'"

   Mayorga sits quietly for a moment before continuing. "I thought everything was over."
   But it wasn't, she claims. "He pulls me into the room. I still wasn't afraid at all. I was just
   like, 'Man, this guy's adamant.' The most adamant I've ever dealt with. I explain to him:
   'Listen dude, this is not going to happen.'"

   'No, No, No'

   But Ronaldo allegedly didn't give up. "I turned away. He tried to take my underwear off. I
   turned away from him and curled up into a ball. And I was holding my vagina. And that's
   when he jumped on me." She says she said "no, no, no, no."

   Ronaldo, Kathryn Mayorga claims, raped her anally. Without a condom. Without
   lubricant.

   "After he assaulted me, he wouldn't let me leave again. He wouldn't let me leave. And
   he was calling me 'baby, baby.' He gave me this look, this guilty look. Almost like he felt
   bad. I don't remember but I'm pretty sure he said 'sorry' or 'Are you hurt?' And by this
   time, he's (...) on his knees. He says the 99 percent thing." He insisted, she says, that
   he was "a good guy" except for the "one percent."

   That was the moment, she says, that she first understood what had happened to her. "It
   happened so quick. I didn't really know what happened. (...) I felt like I was actually
   floating almost. It felt like I wasn't there. It was out-of-body. I really can't describe it in

https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html       Page 7 of 23
                   Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 9 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   words." Next, she says, "I thought I had some disease. I thought he had fucking AIDS.
   So I was like: 'You have to tell me if I have a disease. Do I have a disease?' And he's
   like: 'No, no. I'm a professional athlete and I get tested every three months. I couldn't
   play my game with a disease.'"

   For a moment, it is completely still in the conference room in Las Vegas. Kathryn
   Mayorga stares at the table in front of her. Her father, Larry, has joined us in the
   lawyer's conference room, quietly taking a seat. He is wearing a black T-shirt and a
   black baseball cap. He is a man who likes to laugh, but the longer he listens to his
   daughter, the more anger and helplessness are reflected in his face. His daughter, he
   would later say, had never before opened up so much.

   Then Kathryn Mayorga begins to speak again. "I said: 'No one's going to know about
   this.' He might have asked me to be cool when I walked out. I don't remember though."

   There is one person who says she still remembers seeing Mayorga come out of the
   room: her friend Jordan. "Kathryn looked totally disheveled. Her hair was messed up,
   her make-up smeared," Jordan says. She says she kept asking Ronaldo "What did you
   do to my friend?"

   Mayorga recalls the scene similarly. In response to Jordan's question, both women say,
   Ronaldo only answered: Everything's fine. We're friends.

   "I was in a trance," Mayorga says. They sat down at the edge of the Jacuzzi. "At first, he
   sat next to me, and I moved away because I didn't want to be near him." She continues:
   "Jordan said I was staring at the water (but) I don't remember staring at the water. (...)
   Then it got quiet and awkward. He finally got up and he left. As soon as he left, all I
   remember is falling into the Jacuzzi."

   A Dangerous Document

   She bends deeply forward in her chair. It looks as though she's suddenly thinking that
   her fall into the Jacuzzi might make her look bad. Again, she starts talking extremely
   quickly. "I had some wine at work," she says, and that she drank a sip or two of
   champagne afterwards. "I was dead sober. One-hundred percent."

   The fall into the water, she says, helped her collect herself a little bit. She said to
   herself: "OK, you've got to be cool now! Jordan kept asking me (if I was OK). I started
   laughing and (...) I said: 'No, no, nothing happened. God, I can't believe we're ... look at
   the view!'" She shrugs her shoulders, but the gesture seems more forlorn than
   indifferent. She says they then left. "His friends gave me a towel."


https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html      Page 8 of 23
                  Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 10 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   On the way to the elevator, she raved to Jordan: What a night, what fun! At some point
   they said goodnight to each other.

   It was only when she finally got to her car that the pain started. "Every heartbeat I
   remember was like a piercing pain." She says she drove to a hospital but was afraid of
   going inside. She then drove home and lay in her bed at home and tried to sleep. But
   couldn't.

   Just a few hours later, she got a call from Jordan. "She was like, 'We're all over the
   news!'" At the same time, says Mayorga, she was getting text messages asking: Are
   you dating that famous soccer guy? Only then did she see the pictures. "They were
   everywhere. Every news outlet." The photos showed her flirting with Ronaldo in the VIP
   area of Rain.

   She says she immediately told Jordan, that's not good, that's not good. But Jordan, she
   says, didn't understand what she meant -- until she finally came out with it: "Jordan. He
   raped me!"

   Jordan, she says, was deeply concerned and immediately advised her to be careful,
   saying that football players have a lot of power. In such cases, she said, there is no
   such thing as justice.

   When the pain refused to subside, she started to worry. "I was like, 'I'm really in pain.'
   And I was kind of panicking," says Mayorga. She says she called a childhood friend of
   hers and told her what had happened. The friend advised her to call the police
   anonymously.

   'Bigger Than You Think'

   "I didn't want them to know who I was," she says. "I was like, 'I'm not going to say his
   name. I'm not going to say his name. (...) I said, 'I need someone to take me to the
   hospital.' I wanted to get that rape kit done. (...) So they come, and the sergeant and
   like five cop cars and it was like this huge mess!"

   Together, Kathryn and her parents try to reconstruct what police officer said what to
   whom and when. Their memories diverge slightly, and ultimately the only thing they can
   agree on is that the police were there. And that someone put her dress and underwear
   into a plastic bag and carried them out of the house. At some point much later in the
   day, Kathryn Mayorga says she finally gave in to her mother's urging and told her what
   had happened.

   Larry Mayorga starts speaking. He remembers standing outside in his firefighter

https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html      Page 9 of 23
                  Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 11 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   uniform. "The detective told me that whoever assaulted her (...) 'Whoever did it, your
   daughter needs to let us know who this is.'" He looks at his daughter. "And then I talked
   to you and you refused." He says his daughter then told him: "'You don't understand
   dad. This is bigger than you think.'"

   There is a recording of Mayorga's call to the Las Vegas Metropolitan Police Department
   at 2:16 p.m. on June 13, 2009. In the so-called "computer-aided dispatch" or CAD
   report, which DER SPIEGEL has obtained, her report has a case number which later
   makes an appearance in the out-of-court settlement between Kathryn Mayorga and
   Cristiano Ronaldo.

   In the CAD report, under the heading "Type," which refers to the kind of complaint it
   records, the number 426 can be found. It is the code for sexual offenses.

   The police officer who spoke with Mayorga noted that the caller was extremely
   distraught and did not want to provide the name of the alleged perpetrator. All she
   would say is that it was a "public figure" and an "athlete." The officer noted down that
   she had not bathed.

   The report also notes that the police arrived at the Mayorgas' home shortly after 2:30
   p.m. on that Saturday afternoon. They radioed back to headquarters on several
   occasions, where an officer noted that the alleged victim wanted to go to the hospital for
   a rape kit examination, which is performed on victims of sexual violence to secure
   evidence and to examine and photograph possible injuries.

   The police brought Mayorga to the University Medical Center just before 4 p.m. The
   CAD report notes that at 5:15 p.m., she had offered vague information about the alleged
   scene of the crime, saying that it was a hotel "near" Flamingo Road, where the hotel
   Palms Place is located.

   "They kept trying to make me say his name. And I was like 'I'm not going to say his
   name,'" says Mayorga. They also wanted to know where it had happened, but she was
   scared of providing too many details. Only the nurse who examined her, she says,
   showed understanding. "She's like: You need to be worrying about yourself right now.
   (...) You're doing the rape kit, so if you want to (prosecute) later on, you always can."

   Three Months to Cry

   The examination report shows that Mayorga was treated in the hospital for two hours. It
   reveals that she was "anxious, cooperative, pleasant." She said that she occasionally
   drinks alcohol and she was tested for drugs, but the results came back negative.


https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html     Page 10 of 23
                  Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 12 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   In a checklist, the nurses recorded what Mayorga had done after the alleged rape:
   changed clothes, brushed her teeth, urinated, ate and drank.

   Under the category reserved for the type of attack, the nurse noted "patient's rectum
   penetrated" and that ejaculation had occurred "in assailant's hands."

   They tested her for sexually transmitted diseases and swabbed her mouth and rectum
   on the search for possible traces of DNA. Her injuries -- a circumferential swelling with
   bruising and a laceration -- were photographed. She was then given Zithromax and
   Rocephin, two antibiotics, and released.

   In the ensuing days, she hardly left her room, she says. "I felt sick and I felt confused.
   And I still had no emotion. No emotion. Through this whole thing ... it took me three
   months to cry."

   Her mother Cheryl interjects: "I wanted to hold her. I wanted to comfort her," she says.
   "We tried to go in (to her room), and she's: 'Get out!'" She says she then engaged a
   lawyer. The police "told her she was going to have all these hospital bills and medical
   bills" if she didn't say his name, says Cheryl.

   A friend recommended a lawyer named Mary Smith, whose name has been changed for
   this story. At the time, she had a small practice in Las Vegas. The Mayorgas describe
   Smith as friendly and kind-hearted. Looking back, though, they think it was a big
   mistake not to have contacted a lawyer with more experience in such matters.

   The lawyer advised her to make a complete statement to the police. And two or three
   weeks later, Mayorga estimates, a police officer came and recorded her statement.

   As part of this statement, she also mentioned Ronaldo's name. "I printed out pictures of
   him. Because the guy didn't know who he was." International soccer stars, after all,
   aren't necessarily well known in the U.S.

   The officer, she says, was an older man. When she told him that she had kissed
   Ronaldo in the bathroom, she says, the officer reacted by saying: "'Uh-oh, that's going
   to be a problem, that's going to be a problem!' And he's like: 'Well, just so you know, you
   getting an attorney, that doesn't look good,'" Mayorga recalls. "He was just like reaming
   me. And I said, 'My parents told me to get the attorney!'" She adds: "I didn't know what
   to do. I'm trying to hide this! I didn't really want this out."

   She Wanted Justice

   In the end, she pleaded with the police officer to do nothing with her statement, saying

https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html      Page 11 of 23
                  Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 13 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   that she still needed some time and that she wasn't emotionally stable. He promised
   her, she says, to wait until she was ready.

   From that point on, Mayorga was trapped in this dilemma: On the one hand, she didn't
   want to go public with her name or his. On the other, she wanted justice. Her lawyer,
   she says, then proposed clearing up everything out of court.

   In the U.S., sexual assaults are often reconciled with out-of-court settlements, with
   victims and perpetrators reaching an agreement without the case ever going to trial.

   Sexual assault is the most serious crime in the state of Nevada after murder. If
   convicted, a person faces life in prison. But for a conviction to occur, guilt needs to be
   determined beyond reasonable doubt -- and that is especially difficult with sex crimes.
   Often, it's one person's testimony against that of another.

   Many victims decide to pursue civil rather than criminal proceedings. The goal of the
   former is not to convict the alleged perpetrator but to indemnify the victim financially.
   The burden of proof is considerably lower in such proceedings. It only needs to be more
   than 50 percent likely that the alleged perpetrator committed the crime.

   But a civil proceeding also has its drawbacks. Although the victim can apply for the case
   to be tried under a pseudonym, it is public and, of course, there is no guarantee that the
   person's anonymity will remain protected.

   For this reason, many victims decide to resolve their case out of court, for example by
   mediation, in which a neutral person acts as mediator. It then ends in a settlement
   agreement.

   This kind of procedure can be advantageous for both sides. The identities of the
   perpetrators and victims can be protected. The entire process is shorter than a trial. The
   distressing details of the rape don't necessarily have to be rehashed.

   These arguments made sense to Mayorga. "I wanted to teach him a lesson. I wanted
   him to deal with it, to have to face me," she says. She also says that she wasn't looking
   to enrich herself, but she wanted him to pay for her treatment. "I'm not going to pay for
   my goddamn treatment," she says, describing her thinking at the time. "He raped me.
   He's going to pay for my goddamn treatment!"

   The Questionnaire

   The Football Leaks documents show that Mayorga's lawyer Mary Smith contacted a
   lawyer of Ronaldo's in England in mid-2009. She said she represented a plaintiff in Las

https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html      Page 12 of 23
                  Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 14 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   Vegas in a case against the football player. The lawyer forwarded the mail onward to
   Ronaldo's Portuguese lawyer Carlos Osório de Castro, who has represented Ronaldo
   for years on all kinds of legal matters.

   "What do you think this is about?"

   Osório de Castro answered: "No idea."

   By the end of July, it was clear that it was serious. Several lawyers had become
   involved in the case by then, including one based in California who had represented
   several prominent personalities in court. Ronaldo's lawyers discussed what the best
   course of action might be.

   A list containing hundreds of questions was submitted to Ronaldo, his brother-in-law
   and his cousin. In the document, Ronaldo is referred to as "X" while Kathryn Mayorga is
   referred to as "Ms. C."

   There are several versions of the questionnaire. The questions remain more or less
   consistent on all of them, but the answers do not.

   In one version from December 2009, Ronaldo speaks of consensual sex and that there
   had been no indication that she wasn't OK with it during sex nor did it seem that she
   wasn't doing well afterward.

   But there is another, much earlier version. It is the document that could have serious
   consequences for Ronaldo. It was sent via email in September 2009. The sender was a
   lawyer from Osório de Castro's firm. The recipients were Osório de Castro himself and
   an additional colleague.

   In response to the question as to whether Ms. C. ever raised her voice, screamed or
   called out, X responded, according to the document: "She said no and stop several
   times."

   In the document, X says that she was lying on her side. "I entered her from behind. It
   was rude. We didn't change position. 5/7 minutes. She said that she didn't want to, but
   she made herself available." And further: "But she kept saying 'No.' 'Don't do it.' 'I'm not
   like the others.' I apologized afterwards."

   He is quoted in the document as saying that she never screamed and never called out
   for someone.

   Ticking Clock

https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html     Page 13 of 23
                  Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 15 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   Question: Did Ms. C. say anything afterwards about the sex being too brutal?

   X: "She didn't complain about it being brutal. She complained that I forced her. She
   didn't say anything about wanting to go to the police."

   In the answers to the list of questions, Ronaldo confirms Mayorga's version on the
   following points: She said no several times. And he apologized afterwards.

   Their stories contradict each other on several points. One of those is whether Mayorga
   pleasured Ronaldo with her hand. He says she did, she says she didn't. Ronaldo says
   they engaged in foreplay in the bathroom. He also portrays their encounter beforehand
   in the club differently: He says the women had asked to be let into the VIP section and
   had had a few drinks. He also says they didn't exchange numbers, but that he invited
   the women to his hotel straightaway. Mayorga, according to some of Ronaldo's
   companions, didn't appear disturbed in any way when she later emerged from the room.

   In December 2009, Ronaldo's lawyer Osório de Castro upped the pressure on the
   American members of the legal team: "The clock is ticking and we must decide how to
   proceed and prepare for the battle."

   In the meantime, Ronaldo's lawyers in the U.S. had hired a private detective to find out
   all they could about Mayorga. He collected details about her life, gathered information
   about parking tickets and the like, watched her house and spent hours shadowing her.

   In one entry, he noted: "At approximately 8:00 PM Kathryn Mayorga arrived at the MGM
   Grand Hotel/Las Vegas. Mayorga drove her personal vehicle and parked in the self-
   parking garage. She exited her vehicle and walked to the hotel. She was met at the
   elevator by an individual (...). They embraced at the elevator." On another day, he
   observed her in a restaurant: "Mayorga was drinking red wine. She had over three (3)
   glasses of wine."

   Mayorga had noticed that she was being followed. On one occasion, she went to lunch
   with a friend and "there was an investigator looking at us and writing notes down. And
   we were laughing, like: 'Could you make it obvious!' He was just looking at us and
   writing."

   Her father Larry says: "I took her to the gym, working out (teaching) her how to punch,
   stuff like that. She wanted to learn how to defend herself. We worried about her back
   then."

   Ultimately, the bill for the private detective, according to the documents, ended up being
   tens of thousands of dollars, but Ronaldo's lawyers weren't happy with the results.

https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html     Page 14 of 23
                  Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 16 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   One of the American lawyers insisted in an email that a second private detective be
   hired in an effort to discount the alleged victim's claims that she has been suffering
   psychologically from the consequences of the crime. "Hopefully," the lawyer wrote, we
   can "discover the occasions between now and Jan. 12 that (she) does go out and enjoy
   the nightlife and the men of Las Vegas."

   Ronaldo's lawyers also apparently considered filing charges against Mayorga for
   blackmail. The problem with that strategy, though, is that she hadn't named a sum nor
   had she made any other demands.

   The two parties met on Jan. 12, 2010, in Las Vegas. An experienced mediator was on
   hand and Ronaldo's team of lawyers drove up in a limousine. The football star himself
   did not make an appearance.

   'I Wanted Him to Deal With It'

   When the mediation began, Mayorga was in one room with her lawyer while Ronaldo's
   legal team was in a neighboring room. Mayorga's parents and brother were sitting in the
   hallway outside.

   "It was stressing me out" says Kathryn Mayorga about that day. Her face is vacant, the
   fingers of her right hand stroking her turquoise earrings. "I wanted him there at that
   meeting. I wanted him to deal with it, to have to face me. That's what I wanted most of
   all."

   She says that the mediator went back and forth between the two rooms to tell each side
   about the arguments presented by the other and, ultimately, to come up with a
   settlement.

   Ronaldo's lawyer Osório de Castro had travelled to Las Vegas for the meeting, during
   which he sent text messages to his client. "The mediator now says that she has broken
   out in tears and that she is shaken because she thinks you're not interested in this
   matter and are someplace else altogether," Osório de Castro wrote: "So far, there has
   been no talk about money, but that's coming."

   Ronaldo answered, "OK."

   Forty-seven minutes after the first SMS, Ronaldo received a second message from Las
   Vegas. This time, it was just a number: "950,000 dollars." It appears to be the sum that
   the counterparty was seeking in compensation. Ronaldo wrote back: "That's the
   amount?"


https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html     Page 15 of 23
                  Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 17 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   Osório de Castro answered: "That is the first demand: That's 660,000 euros. We won't
   accept it. The negotiations are continuing."

   Ronaldo then asked: "Is that too much?" Osório de Castro replied: "I think so. I think
   we'll close this for less."

   Ronaldo then demanded: "It has to be less!" His lawyer replied: "OK."

   Mayorga's family was sitting outside the room. Recalling that day, they say they could
   hear their daughter crying and screaming through the door. "They said horrible things,
   like they basically tried to say that I was a hooker, that because I did that modeling job,
   that that was hooker-ish. (...) I don't even know how they sleep at night," says Kathryn
   Mayorga.

   "I was just so angry," says Kathryn's father Larry. "I was so mad that I couldn't go in
   there for her. (...) I just stepped back and said: 'Bite your tongue, Larry, and just.... This
   is her life and this is her decision. She's an adult.'"

   Kathryn's brother clearly remembers the day of the mediation. The whole experience
   "was absolutely disgusting. It was horrible," he says. "Ronaldo's room was full of
   lawyers. (...) You could hear them laughing and joking," he says. "And then in the other
   room, (my sister) is crying."

   'Just Despicable'

   Just like his parents, Jason Mayorga says he had a bad feeling about the talks.
   Kathryn's lawyer, he says, agreeing with his parents, "didn't seem like she had a handle
   on things." When the mediator would go into the room with Ronaldo's lawyers, he says,
   "it was like: 'Hey guys! I'm back again!' You know, just despicable!"

   Kathryn Mayorga says that at some point, all she could do was lie on the floor. "I was
   hysterical, I couldn't even talk. I was completely unstable." Her lawyer suggested at that
   point that the negotiations be stopped. "I was too unstable to sign that paper." But, she
   says, she knew it was now or never. "I was like: 'I will never go through this again. This
   will break me next time. I cannot do this again. If I walk away now, having to do this
   again will just break me.'"

   At the end of the day, Osório de Castro wrote to his client: "We are finally finalizing this
   after 12 hours for 260,000 euros. On top of that will be the costs for mediation that I
   already told you about, plus a few payments to the lawyers who are now trying to
   formalize the transaction. I know that is a lot of money, but I think it was the best way
   out -- and it also wasn't easy to get at all."

https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html     Page 16 of 23
                  Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 18 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   The sum that Ronaldo was supposed to pay to Kathryn Mayorga was formalized in a
   so-called "Settlement Memorialization:" $375,000. At the time, that's how much Ronaldo
   earned each week at Real Madrid.

   The lawyers worked on the precise wording of the agreement into the summer,
   adjusting paragraphs and modifying formulations. One issue addressed, for example,
   was how much Mayorga was allowed to say during her therapy sessions. Ronaldo's
   legal team insisted that she be prohibited from mentioning his name even to her
   therapist and demanded that she not be allowed to complain about him. They even
   went so far as to insist that she not speak about him to her family. This would create a
   hard-to-control atmosphere, one of his lawyers wrote in an email.

   Ronaldo's lawyers sought to guarantee the elimination of any possibility that the secret
   would ever be revealed. The question of how Mayorga would pay taxes on the
   settlement money also arose. If she didn't do it, the lawyers worried, the U.S. tax
   authorities might develop an interest in the sum in her bank account and she would
   have to explain where she got the money from.

   As part of its reporting for this story, DER SPIEGEL learned that Ronaldo's lawyers
   chose to wire the $375,000 from the account of a company named Tollin, based in the
   tax haven of British Virgin Islands, a company that had kept Ronaldo's advertising and
   sponsoring revenues for years. As such, it appears that Ronaldo paid for the Las Vegas
   case using sponsor money. DER SPIEGEL queries on the matter went unanswered.

   The final out-of-court settlement included 11 clauses. The most important of them is the
   one prohibiting Mayorga from ever speaking about the incident and requiring her to drop
   all accusations against Ronaldo. And she was required to "provide her certification that
   she has permanently destroyed or deleted any and all electronic, written or other
   materials generated or received as a result of the alleged events."

   The Letter

   Among those documents is a letter. Because Ronaldo failed to come to the arbitration
   meeting, Kathryn Mayorga insisted that she be allowed to write him a letter that had to
   be read to him within two weeks. The requirement was part of the settlement document.

   DER SPIEGEL has obtained a copy of the letter which is almost six pages long. It is
   difficult to read. Essentially a long, desperate wail.

   "I screamed NO NO NO NO NO NOOOO over and over I begged you to stop."

   "You jumped on me from behind," she writes, "with a white rosary on your neck!! What

https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html      Page 17 of 23
                  Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 19 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   would God think of that!!! What would God think of you!!!"

   "I hope you realize what you have done and learned from this terrible mistake!! Don't
   take another woman's life as you did mine!!"

   "I don't care about your money that was the last thing I wanted!! I wanted justice! There
   really is 'no justice' in this case."

   In addition to Mayorga, several lawyers also signed the settlement, with the Portuguese
   lawyer Osório de Castro signing on behalf of Ronaldo. The football star himself appears
   in the document under the alias "Topher." A "Confidential Side Letter Agreement" makes
   it clear that the pseudonym refers to the football player. And that paper was signed by
   Ronaldo himself.

   The signatures on the documents meant that for Ronaldo, the Las Vegas case was
   over.

   For her, though, Mayorga says, it was just the beginning of an extended period of
   suffering.

   Her mother says the first years were bad. "She just became, like, more insecure. She
   pushed us away. Totally. Totally shut down ... became this shell. You want to go in and
   say, 'Let us do something. And help.' And she would push us away," she says, her voice
   cracking.

   "I had serious suicidal thoughts," Kathryn interjects. "She did," her mother agrees.

   Her father says: "I didn't realize that this was going to continue to be with her." He adds:
   "I thought she could get over it. But she never did. It just ... she's not the same person."

   "Before the incident, she was like my little sister," says her brother. "We'd go out to eat,
   dinner, we'd hang out, go to parks, see movies, stuff like that." Now, though, things have
   changed, he says. "She has so much pent up aggression (...) a complete demeanor
   change."

   Shortly after the police officer finished recording her statement, Kathryn Mayorga began
   going to therapy. "I wasn't allowed to mention the name to my therapist," she says. "I
   always had to be careful what I said because of my contract."

   Punishment from God

   She says she only took part a couple of times in group therapy sessions for rape
   victims. It is one of the moments during our interview when her eyes filled with tears. "I
https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html     Page 18 of 23
                  Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 20 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   just listened to other people," she says. "I've had incidences where women get upset
   with me, like, 'Why are you here? If you're not going to share it, don't come here.' I've
   had girls be really mean to me because I don't want to share."

   In the first five years after her encounter with Ronaldo, she was obsessed, she says
   once she regains her composure. "I was obsessed with karma." Every day, she says,
   she would check the internet to see if anything had happened to Ronaldo, a punishment
   from God, so to speak, for what he had done to her.

   She says she had to quit her job. Even just seeing the hotel with its illuminated letters
   was too much for her. Doing something with her university degree was out of the
   question, she says. And the thoughts of suicide kept returning. Only when she was
   traveling, she says, did she have a sense of freedom, far away from everything. But not
   always. "I go to Italy and he ... he's famous there! So it's like every little kid's wearing his
   shirt." A smile struggles onto her face.

   In the first year, she drank a significant amount of alcohol, she then admits. "Yeah, so
   for ... about a year I drank every day," she says. "And it was for me, that was where I felt
   normal." But with her friends and on Facebook, she says, she tried to act as though
   nothing had changed.

   Only after five years, Kathryn Mayorga says, did she start to feel a bit better. Not to the
   point that she would have been able to be in a normal relationship, "but after the fifth
   year I started becoming more happy."

   To a large part, that had to do with her new job. She started working as a physical
   education teacher in an elementary school. "Teaching really helped me with my
   depression and my anxiety. Working with children ... the kids always had me
   stimulated," she says.

   But she was never actually happy, she says. "I've had like these serious breakdowns.
   And again, blaming of the rape. And I blame him, and I blame myself for signing that
   thing."

   Denials

   And then, in spring 2017, the article appeared in DER SPIEGEL. "Everything was there
   that nobody was supposed to know about. I read the comments...." Kathryn Mayorga
   presses her lips together. "I care what people think." Among the online comments
   pertaining to the story were things like: "As if Ronaldo even needs to rape a woman."

   "That's what I thought," Mayorga says quietly.

https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html     Page 19 of 23
                  Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 21 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   Prior to the publication of that article last year, DER SPIEGEL gave Ronaldo the
   opportunity to comment on the accusations. In an email sent on April 10, 2017, a list of
   questions was sent to him. His Munich lawyer Johannes Kreile answered on his behalf:
   "We categorically reject the accusations raised in your questions," he replied. He added
   that his client would "take action against any untrue factual claims as well as any
   violation of his right to privacy." The lawyer also demanded that DER SPIEGEL "desist
   from reporting" on the matter.

   On the day it was published, the article made waves internationally. But the Gestifute
   statement was quoted just as often, in which the story was branded a work of
   "journalistic fiction."

   Four days later, Ronaldo scored three goals in a Champions League match against
   Bayern Munich and then three more against Atlético Madrid. The Mayorga story quickly
   faded into the background.

   When a second DER SPIEGEL article on the accusations hit the newsstands, Ronaldo
   posted a video of his oldest son, Cristiano, Jr. The video shows the six-year-old
   shooting a penalty shot just like his father. The video was viewed 12 million times.

   On Facebook alone, Ronaldo has 121 million followers.

   Partly out of fear that Ronaldo could start looking for who the source was for the DER
   SPIEGEL article, Mayorga found herself a new lawyer.

   Leslie Mark Stovall, 65, is a different caliber than her first legal representative. His gray
   hair pulled back in a pony tail, Stovall has been practicing law in Las Vegas for the last
   30 years. There are those who recall him showing up in court wearing jeans and a
   cowboy hat.

   Stovall has plenty of trial experience in the courtroom, even representing himself on one
   occasion. In 2001, he filed an incorrect tax return, he admits during his first meeting with
   DER SPIEGEL. He was suspended from the bar for two years. "I can't sugarcoat it," he
   says. Stovall is eager to avoid giving his opponents any openings.

   The Legal Strategy

   Stovall studied the files pertaining to Kathryn Mayorga's case for several months in
   preparation for the civil complaint against Ronaldo. "Our claim seeks to have the
   settlement and non-disclosure agreement declared void," Stovall argues. "Kathryn was
   not competent to enter into the agreement because of the psychological injury she
   sustained from the sexual assault," he adds. "And that renders it voidable."

https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html     Page 20 of 23
                  Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 22 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   According to Stovall, Ronaldo's legal team was aware of Kathryn Mayorga's
   psychological weakness. And more than that: "They developed a strategy that took
   advantage of her emotional state." Mayorga's condition was also discussed in emails
   exchanged between Ronaldo's lawyers.

   Stovall arranged for Mayorga to undergo an examination in April of this year by a
   forensic psychologist. In his diagnosis, he found that she is suffering from post-
   traumatic stress disorder and clinical depression as a "direct and exclusive
   consequence of Mr. Ronaldo's sexual assault perpetration."

   In addition, he says that her learning disability was not accounted for during the
   arbitration session. As such, he argues, she was unable to truly recognize the
   consequences of the agreement and the legal terminology it includes. Thus, she did not
   ultimately have the necessary competence to sign the document.

   But the out-of-court settlement, Stovall believes, is also invalid for another reason. "In
   my opinion," he says, "those documents are evidence of a criminal conspiracy to
   conceal and obstruct the prosecution of that sexual assault."

   And then Stovall goes even further. "It is absolutely legal to defend yourself. It is
   absolutely appropriate for a person who has committed a crime to hire investigators and
   lawyers to go out and do the best they can to defend that individual. But there is a line.
   And the line is: Those individuals cannot obstruct justice. They cannot obstruct the
   process of investigating a crime and the prosecution of a crime. When you cross over
   from defending a criminal to obstructing, concealing criminal activity for the benefit of
   your client, that in and of itself is a crime! And that's what has occurred in this case. In
   my opinion."

   Pinocchio

   He refers to Harvey Weinstein and the American actor Bill Cosby. "These serial sex
   offenders appear to me to be enabled by ... a team of lawyers and others who go out
   and use these agreements to suppress prosecutions, and it enables these people to
   continue to engage in sexual assaults."

   Filing a complaint against Ronaldo's lawyers, Stovall says, could have a lasting effect. "I
   don't know if these lawyers would be willing to do this if they were at risk of criminal
   prosecution."

   There is also, though, reason to believe that Ronaldo's side may have violated one of
   the clauses of the out-of-court settlement itself. As part of the settlement, Ronaldo's
   lawyer Osório de Castro agreed to read his client the letter from Kathryn Mayorga within

https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html      Page 21 of 23
                  Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 23 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   two weeks of receiving it. The American lawyer sent a reminder to Ronaldo's
   Portuguese lawyer at the end of September 2010. "By my calculation," the lawyer wrote,
   "tomorrow is two weeks since the letter was delivered to you. Accordingly, please
   confirm if the letter has been read to Topher." Topher is a reference to Ronaldo.

   Just over an hour later, Osório de Castro responded: "I confirm that the letter has been
   read to Topher by me." Osório de Castro also copied the email to a fellow lawyer in
   Portugal. That lawyer's response consisted only of a single word: "Pinocchio."

   In its statement denying all allegations against Ronaldo, his agency Gestifute likewise
   states that this "alleged letter" from the "so-called victim" was actually "never received"
   by Ronaldo.

   Kathryn Mayorga, for her part, is focused only on one thing, she says: preparing as best
   she can for what lies ahead. She has quit her job at the elementary school and has
   indefinitely disappeared and is now in an unknown location. She is no longer reachable.

   Cristiano Ronaldo has also been unreachable. In the last year and a half, DER
   SPIEGEL has given him repeated opportunities to share his version of what happened
   back in 2009. In addition to emails confronting him with the reporting results, DER
   SPIEGEL has also asked him many times for in-person interviews. All of these attempts
   have been rejected, including the most recent attempt. One of Ronaldo's lawyers
   merely responded that all reporting on the subject is unlawful.

   But it looks as though Ronaldo will, in fact, have to revisit the case and speak about
   what happened on that night in Las Vegas nine years ago. In the last several weeks, the
   police have spoken with Kathryn Mayorga on several occasions and questioned her
   again.

   The Nevada criminal code includes the following statute: If a sexual assault has been
   documented in time by the police, it will never fall under the statute of limitations.

   By Rafael Buschmann, Andreas Meyhoff, Nicola Naber, Gerhard Pfeil, Antje Windmann, Christoph
   Winterbach and Michael Wulzinger

   URL:

   https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-
   accuses-ronaldo-of-rape-a-1230634.html

   Related SPIEGEL ONLINE links:


https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html     Page 22 of 23
                  Case 2:19-cv-00168-JAD-DJA Document 112-17 Filed 05/27/21 Page 24 of 24
Druckversion - Her Name Is Kathryn: The Woman Who Accuses Ronaldo of Rape - SPIEGEL ONLINE - International                          5/3/19, 12)32 PM



   Rape Allegations Against Real Madrid Star: 'It Has To Be Less!' Ronaldo Wrote in Text
   Message (04/27/2017)
   https://www.spiegel.de/international/business/rape-allegations-against-real-madrid-star-
   ronaldo-it-has-to-be-less-a-1144878.html
   DER SPIEGEL Exclusive: Cristiano Ronaldo's Secret (04/19/2017)
   https://www.spiegel.de/international/zeitgeist/der-spiegel-football-leaks-exclusive-
   cristiano-ronaldo-rape-allegation-a-1143910.html




                                                                                                             © SPIEGEL ONLINE 2018
                                                                                                                   All Rights Reserved
                                                                                       Reproduction only allowed with permission




https://www.spiegel.de/international/cristiano-ronaldo-kathryn-mayorga-the-woman-who-accuses-ronaldo-of-rape-a-1230634-druck.html     Page 23 of 23
